Citation Nr: 0019830	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss with fungus of the ears.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1940 to May 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran provided oral testimony before the undersigned 
Member of the Board at a RO hearing in June 2000, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence demonstrates that the 
veteran's hearing impairment is, at most, Level II in both 
ears.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, 
Diagnostic Code 6100 (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, VII, Diagnostic 
Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1998 the veteran submitted a claim for 
entitlement to a compensable evaluation for his hearing loss 
disability.  

In June 1998 VA audio and ear disease examinations were 
conducted.  Ear disease examination of the veteran disclosed 
that his tympanic membranes were clear and intact 
bilaterally, and the remainder of the external auditory canal 
and auricles were within normal limits.  There was no 
evidence of any ear infection.  An audiogram revealed 
bilateral hearing loss.  The diagnosis was bilateral high 
frequency sensorineural hearing loss.  During the audio 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
60
60
LEFT
10
10
50
65
70

Pure tone threshold average decibel loss was 45 in the right 
ear and 48 in the left ear.  

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  

VA medical records indicate that the veteran returned to the 
Houston VA Medical Center (VAMC) in June 1998 contending that 
the June 1998 VA examination was invalid, as it indicated 
that his hearing had not gotten worse.  MW, Chief, 
Audiology/Speech Pathology reported that she could find no 
indication that the VA examination was invalid, incorrect, or 
otherwise unacceptable.  An audiological assessment revealed 
moderate to moderately severe sensorineural hearing loss 
above 1,500 Hertz, and moderate to severe sensorineural 
hearing loss in the left ear above 1,500 Hertz.  

In January 1999 the RO received the results of a hearing test 
conducted at Hearing Aid Express in January 1999.  Pure tone 
thresholds, in decibels, were approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
75
75
LEFT
20
25
60
85
85

Speech discrimination was 96 percent in both ears.  

In November 1999 the RO obtained medical records from the 
Houston VAMC dated from April 1998 to October 1999.  These 
records do not document references to the veteran's hearing 
loss with fungus of the ears.  

In June 2000 a hearing before the undersigned travel Member 
of the Board was conducted.  Hearing tests conducted in 1986 
and 1987 were apparently submitted at the hearing.  

During the hearing the veteran contended that his hearing 
loss was worse that indicated by the VA examinations.  
Transcript, p. 2.  In support of this, the representative 
referred to the January 1999 examination conducted at the 
Hearing Aid Express, contending that this examination 
indicated that there was more profound hearing loss than was 
found during the June 1998 VA examination.  Id.  

The veteran testified that he was entitled to a compensable 
evaluation for his hearing loss because, without his hearing 
aids, people had to shout to him in order for him to hear 
them, and he had to have his television turned way up because 
he could not hear it.  Id.  


The veteran contended that the examinations were not valid 
indicators of his true hearing loss because they did not 
account for his difficulty with hearing when background noise 
was present.  He stated that the hearing tests could not 
account for this because they were conducted in a soundproof 
room.  Tr., p. 3.  

With respect to the fungus, the veteran stated that it was 
pretty much under control with medication.  Tr., p. 5.  He 
stated that it had not been killed, and that it could be 
aggravated by water; however, he also testified that it was 
currently dormant.  Id.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  




Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

The Board initially notes that the veteran's current 
bilateral sensorineural hearing loss disability was not 
specifically evaluated by the RO under the schedule as 
amended nor have the veteran and his representative been 
notified of these modifications in a supplemental statement 
of the case.  

It has been held that the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
appellant will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  


The majority of the changes to the hearing impairment 
criteria appear to be non-substantive (the frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed), except for the revision of 
38 C.F.R. § 4.86 (exceptional patterns of hearing 
impairment), and, as will be discussed below, these 
provisions are not for application in this case.  See 64 Fed. 
Reg. 25202 (1999).  

The Board finds, therefore, that this decision is not 
prejudicial to the veteran because the majority of the 
changes in the regulation are non-substantive and because 
those that are, are not applicable to the veteran's claim.  
See Bernard, supra.; see also Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  

The Board additionally finds that, in light of the non-
substantive nature of the changes to the regulations 
pertaining to hearing loss, a determination as to which 
regulation (the previous or amended) is more favorable is 
unnecessary.  See VAOPGCPREC 3-2000 (citing to Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991).  

With the above in mind, and after a careful review of the 
record, the Board concludes that a compensable evaluation for 
bilateral hearing loss is not warranted under either the 
previous or amended regulations.  

The current medical evidence of record reveals that the 
veteran's hearing loss disability has been manifested only by 
hearing loss.  No documentation of a problem with fungus or 
other ear infection has been documented in recent medical 
records.  

In this regard, the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  


Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Under Table VI of both the previous and amended regulations, 
the veteran's hearing level during the June 1998 VA 
examination was Level I in both ears.  Under Table VII of 
both the previous and amended regulations, Level I hearing in 
both ears allows for a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100.  

The Board notes that the January 1999 examination conducted 
at Hearing Aid Express appears to indicate a greater level of 
hearing loss than what was measured during the June 1998 VA 
examination.  Nonetheless, the Board is of the opinion that 
the January 1999 examination results do not allow for a 
compensable evaluation.  

As was stated previously, puretone thresholds, in decibels, 
were approximately as follows during the January 1999 
examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
75
75
LEFT
20
25
60
85
85

Speech discrimination was 96 percent in both ears.  

The amended regulations have clarified that pure tone 
threshold average is determined by the sum of puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85(d) (1999).  

Therefore, using the formula from the amended regulations, 
puretone threshold average from the January 1999 examination 
would have been approximately 59 in the right ear and 64 in 
the left ear.  Therefore, with 96 percent speech 
discrimination in both ears, the veteran would have had Level 
II hearing in both ears under Table VI.  

Under Table VII, Level II hearing in both ears allows for a 
noncompensable evaluation.  38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100.  

The Board notes that even if it were assumed that the 
puretone threshold average in both ears was as high as the 
most severe level of impairment in both ears (75 in the right 
ear and 85 in the left ear) measured during the January 1999 
examination, the veteran's hearing impairment would still not 
warrant a compensable rating under Table VII of either the 
previous or amended regulations, because his level of hearing 
impairment under Table VI would still only be Level III in 
the left ear and Level II in the right ear.  Id.  

A compensable evaluation is not warranted under Table VIa 
under either the previous or amended regulations.  Table VIa 
under the previous regulations is not for application because 
it was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c) (1999).  

It is not for application under the amended regulations 
because the veteran's pure tone threshold was not 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (1999).  

Therefore, the Board finds that a compensable evaluation for 
the veteran's bilateral hearing loss with fungus of the ears 
is not warranted under the previous or amended regulations.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss with fungus of the ears is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

